United States Court of Appeals
                       For the First Circuit


No. 17-2095

              IRMA YOLANDA AGUILAR-DE GUILLEN, et al.,

                            Petitioners,

                                 v.

                     JEFFERSON B. SESSIONS III,
               Attorney General of the United States,

                            Respondent.


                 PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                               Before

                   Torruella, Lipez, and Thompson
                           Circuit Judges.


     Carlos E. Estrada, Ashley M. Edens, and Estrada Law Office on
brief for petitioner.
     Jane T. Schaffner, Trial Attorney, Office of Immigration
Litigation, Civil Division, United States Department of Justice,
Chad A. Readler, Acting Assistant Attorney General, Civil
Division, and Paul Fiorino, Senior Litigation Counsel, Office of
Immigration Litigation, on brief for respondent.


                          August 27, 2018
           THOMPSON,      Circuit   Judge.        Petitioner,1   Irma    Yolanda

Aguilar-De Guillen, seeks judicial review of a Board of Immigration

Appeal ("BIA") opinion affirming an Immigration Judge's ("IJ")

decision denying her asylum relief, withholding of removal under

the   Immigration   and    Nationality      Act    ("INA"),   and   protection

pursuant to the Convention Against Torture Act ("CAT") and ordering

her removed.     She claims the BIA erred in affirming the IJ's

finding that: (1) she did not suffer past persecution on account

of a protected ground; (2) she did not have a well-founded fear of

future persecution; and (3) she was not entitled to protection

under CAT.2    Finding no merit to her arguments, we affirm.

                               A. BACKGROUND

                          1. Life in El Salvador3

           Petitioner was born in El Salvador in 1985.                  In 2006,

she married Miguel Ángel and the pair had two children (who, as

minors, are co-petitioners in this case).               In El Salvador, she

owned and operated a fruit and vegetable store with her husband.

On several occasions, while her husband was off working as a taxi

driver (his second job), gang members threatened to kill them




1 Aguilar-De Guillen's two minor children are co-petitioners in
this case, and we refer to the three collectively as "Petitioner."
2 Petitioner has not appealed the denial of her withholding of

removal claim pursuant to the INA.
3 These facts are elicited from Petitioner's hearing testimony,

which the IJ found credible.

                                    - 2 -
unless their business paid monthly "rent" to the respective gang.

The gang threatened to throw a grenade into her home if she refused

to pay.    The gang members also informed Petitioner that they knew

where her children went to school and she interpreted this as an

additional threat.    While four of the death threats were made via

hand-written notes between December 2012 and January 2013, she

also received several phone calls during that time with similar

threats.   She reported these incidents to her husband, who in turn

reported them to the police.      The police informed the two that

they would "look into it" and advised Petitioner to turn off her

telephone to avoid future threating calls.     Once she reached out

to a private detective about these threats and he agreed to be on

the lookout at the store, the gang ceased making any threats.

            While no one on Petitioner's side of the family had

suffered any gang violence, both her husband's nephew and his

brother were killed by a gang after they refused to join.   In April

2013, her husband came to the United States, and in June 2014,

Petitioner followed with their two children.    She traveled to the

United States through the U.S./Mexico border without inspection.4

            Upon Petitioner's entry to the United States, Petitioner

was apprehended and detained.     Thereafter, immigration officials




4 Since moving to the United States, she has not received any
threats, their business closed, and they sold her husband's taxi.

                                - 3 -
filed a notice to appear alleging removability pursuant to §

212(a)(6)(A)(i) of the INA.   Petitioner conceded removability and

later applied for relief in the form of asylum, withholding of

removal under the INA, and protection under CAT.   Petitioner cited

the several gang death threats she had received while living in El

Salvador as the cause of her traveling to the United States and

why she sought relief from removal.

                          2. The IJ Hearing

            A hearing was held before the IJ on her application in

March 2017, wherein Petitioner testified about her life in El

Salvador.    In support of her request for relief, in addition to

her own testimony, Petitioner submitted a country condition report

highlighting the violence in El Salvador relating to gangs and the

police's ongoing struggle to manage the situation.

            After the hearing, the IJ denied her application for

relief.     Although the IJ found Petitioner credible, consistent,

and "extremely sympathetic," he found that she had not suffered

past persecution or held a well-founded fear of future persecution

on a protected ground as necessary to qualify for asylum relief.

As to a well-founded fear of future persecution, the IJ noted that

she had also failed to prove that any persecution was related or

connected to her membership in a protected group, "as the crimes

[she] suffered . . . appear[ed] to be widespread according to the



                                - 4 -
country conditions."     The IJ found the purpose behind the death

threats was extortion, and that Petitioner had failed to present

any evidence that would support an inference that any future

persecution would be on account of her familial relationship.5           The

IJ also found that Petitioner had failed to show government

involvement--either through its inability or unwillingness to

protect her from harm.    Because Petitioner was unable to establish

asylum,   she   necessarily    failed   to   meet   the   requirements   for

withholding of removal under INA.       Lastly, the IJ also denied her

CAT relief on the basis that she had not proved that she would

likely face torture at the hands of the El Salvadoran government

if she were to return.    The IJ ordered Petitioner removed.

                              3. Appeal to BIA

           Petitioner timely appealed to the BIA, which agreed with

the IJ and therefore dismissed her appeal.          The BIA held that "the

record in this case [did] not indicate that the [petitioner's]

family membership, or her familial relationship to her husband,

was or will be at least one central reason for the harm she suffered

or may suffer upon her return to El Salvador"--rather, the record

demonstrated that the gang members were motivated by the desire to




5 While Petitioner had not identified for the IJ the particular
social group to which she claimed she belonged, the IJ nevertheless
interpreted her claim as one relying on her familial relationship
to her husband.

                                   - 5 -
increase their wealth through extortion.        The BIA also offered two

reasons for rejecting Petitioner's new claim that she had a well-

founded fear of future persecution on account of being a member of

another particular social group: "single mothers who are living

without male protection and cannot relocate elsewhere in the

country."   First, it did not find that this group was "cognizable

as a particular social group" pursuant to asylum law because it

was not defined with particularity; second, to the extent her

argument regarding future persecution related to a general fear of

gang violence, that too was not a recognizable ground for asylum.

The BIA then quickly disposed of her withholding of removal claim

before discussing her CAT claim.       Like the IJ, the BIA found that

because Petitioner had not met her burden for asylum, it followed

she had not satisfied the higher standard of a clear probability

of persecution on account of a protected ground as required for

withholding of removal.    As for her CAT claim, the BIA determined

that Petitioner had not established "that she is more likely than

not to be tortured in her country, by or at the instigation of or

with the consent or acquiescence . . . of a public official or

other   person   acting   in   an    official   capacity."    An   order




                                    - 6 -
subsequently followed dismissing her appeal, and she now seeks

review of that dismissal by this Court.6

                                B. DISCUSSION

            Before us, Petitioner assigns three errors to the BIA's

decision, specifically, that it erred in affirming the IJ's finding

that: (1) she did not suffer past persecution on account of being

a member of a protected class; (2) she did not have a well-founded

fear of future persecution (irrespective of any past persecution);

and (3) she was not entitled to protection under the CAT.

                          1. Standard of Review

            Where, as here, "the BIA adopts and affirms an IJ's

decision,   we   review   the   IJ's   decision   to   the   extent   of   the

adoption, and the BIA's decision as to any additional ground."

Sunoto v. Gonzales, 504 F.3d 56, 59-60 (1st Cir. 2007) (internal

quotation marks, citation and brackets omitted).             We review the

IJ's findings of fact relied on by the BIA in support of its

decision for substantial evidence, meaning we accept the findings

"as long as they are supported by reasonable, substantial and




6 The BIA also declined to remand this case to the IJ for
consideration of new evidence Petitioner sought to introduce: a
U.S. Department 2016 Human Rights Report and a 2017 Congressional
Research Service Report because the Petitioner offered no
explanation as to why the documents or the information contained
therein was unavailable for presentation at her hearing. But the
BIA went on to determine that the information, if considered, would
not alter the outcome. Petitioner has not appealed this ruling.

                                    - 7 -
probative evidence on the record considered as a whole."             Singh v.

Holder, 750 F.3d 84, 86 (1st Cir. 2014) (internal quotation marks

and citation omitted).       Only where the record compels a contrary

outcome will we reject the IJ's findings.            Thapaliya v. Holder,

750 F.3d 56, 59 (1st Cir. 2014).

             Moreover, a BIA conclusion regarding the definition and

scope of the statutory term "particular social group" is a purely

legal determination that we review de novo.          Castañeda-Castillo v.

Holder, 638 F.3d 354, 363 (1st Cir. 2011) (citation omitted).               We

do, however, give deference "to the interpretation given the term

'social group' by the BIA even if we conclude that the term is

susceptible to more than one permissible interpretation."              Elien

v. Ashcroft, 364 F.3d 392, 397 (1st Cir. 2004) (citation omitted).

                             2. Asylum Relief

             A petitioner may be eligible for asylum if he or she can

establish persecution on account of a legally protected ground in

one of two ways: (1) past persecution or (2) a well-founded fear

of future persecution.       Albathani v. INS, 318 F.3d 365, 373 (1st

Cir. 2003); 8 U.S.C. § 1158(b)(1); § 1101(a)(42)(A); 8 C.F.R. §

208.13.       "[R]ace,    religion,       nationality,   membership    in    a

particular     social    group,   or    political   opinion"   are    grounds

specifically enumerated in asylum law.           Olujoke v. Gonzáles, 411
F.3d 16, 21 (1st Cir. 2005) (quoting 8 U.S.C. § 1101(a)(42)(A)).



                                       - 8 -
"To show that the circumstances the applicant endured constitute

persecution for purposes of asylum relief, she must show 'a certain

level of serious harm (whether past or anticipated), a sufficient

nexus between that harm and government action or inaction, and a

causal connection to one of the statutorily protected grounds.'"

Martínez-Pérez v. Sessions, 897 F.3d 33, 39 (1st Cir. 2018)

(quoting Carvalho-Frois v. Holder, 667 F.3d 69, 72 (1st Cir.

2012)).

          If a petitioner can prove she suffered past persecution

while in her home country, a rebuttable presumption that her fear

of future persecution is well-founded is triggered.7    8 C.F.R. §

208.13(b)(1); see Harutyunyan v. Gonzales, 421 F.3d 64, 67 (1st

Cir. 2005).   "Without past persecution, an asylum applicant can

still show a well-founded fear of future persecution by showing

that he or 'she genuinely fears future persecution and that her

fears are objectively reasonable.'"   Martínez-Pérez, 897 F.3d at

39 (quoting Carvalho-Frois, 667 F.3d at 72) (citation omitted).

In either case, however, "[a]n inability to establish any one of



7 To rebut this presumption, the government is tasked with the
burden of demonstrating by a preponderance of the evidence that
either: (1) "[t]here has been a fundamental change in circumstances
such that the applicant no longer has a well-founded fear of
persecution in the applicant's country of nationality"; or (2)
"[t]he applicant could avoid future persecution by relocating to
another part of the applicant's country of nationality . . . and
under all the circumstances, it would be reasonable to expect the
applicant to do so." 8 C.F.R § 208.13(b)(1)(i)(A)-(B).

                              - 9 -
the three elements of persecution will result in a denial of [the]

asylum application."    Carvalho-Frois, 667 F.3d at 73.

                         a. Past Persecution

          Petitioner challenges all three grounds by which the IJ

and the BIA rejected her claim of past persecution: severity,

nexus, and government involvement.           However, because Petitioner

must establish every element of her claim to be entitled to relief,

see Carvalho-Frois, 667 F.3d at 72, we begin and end our discussion

with the nexus prong.     Id.      (For simplicity's sake, this Court

proceeds directly to petitioner's weakest argument.)

          Petitioner maintains that she was persecuted because of

her familial relationship to her husband and the BIA erred by not

concluding that it was clearly erroneous for the IJ to find that

she did not establish past persecution on account of such grounds.8

We will assume without deciding that the harm Petitioner suffered

constituted   past   persecution    and     that   her   membership   in   her

husband's family constitutes a cognizable social group.                    See

Romilus v. Ashcroft, 385 F.3d 1, 6 (1st Cir. 2004) (because the




8 She also claims that her status as a small business owner should
too be protected and recognized by our laws.        However, as the
government correctly flags, her failure to raise this argument
before the IJ or BIA means it is not properly before us to consider.
See Ishak v. Gonzales, 422 F.3d 22, 32 (1st Cir. 2005) (This Court
"lack[s] jurisdiction to review issues not raised before the BIA.")

                                   - 10 -
issue was not dispositive, we assumed without deciding that the

group the petitioner was a member of was a political organization).

            Petitioner's protected ground needs to be "at least one

central   reason"   for   the    persecution    she    suffered   for    asylum

purposes.     Aldana-Ramos v. Holder, 757 F.3d 9, 18 (1st Cir. 2014)

(quoting 8 U.S.C. § 1158(b)(1)(B)(i)).          "[A]sylum is still proper

in mixed-motive cases even where one motive would not be the basis

for asylum, so long as one of the statutory protected grounds is

'at least one central reason' for the persecution."               Id.; accord

Villalta-Martinez v. Sessions, 882 F.3d 20, 28 (1st Cir. 2018).

In other words, "the presence of a non-protected motivation does

not render an applicant ineligible for refugee status."                 Aldana-

Ramos, 757 F.3d at 19.       However, a petitioner's "speculation or

conjecture,    unsupported      by   hard   evidence   is   insufficient     to

establish nexus." Ruiz-Escobar v. Sessions, 881 F.3d 252, 259 (1st

Cir. 2018) (internal quotation marks and citation omitted).

            Petitioner's claim of past persecution fails because she

does not point to any evidence to support an inference that her

membership in her husband's family was at least one of the reasons

she suffered any harm, much less does she point to record evidence

compelling us to disagree with the BIA's affirmance of the IJ's

findings.     See Jianli Chen v. Holder, 703 F.3d 17, 21 (1st Cir.

2012) ("[W]e will reverse only if the record is such as to compel



                                     - 11 -
a reasonable factfinder to reach a contrary determination.")                     As

the BIA noted, the only reasonable inference to be made by the

evidence Petitioner presented at the hearing before the IJ is that

the gang members targeted Petitioner and her family to increase

their wealth through extortion.                Petitioner introduced no direct

(or circumstantial) evidence that the gang's threats had anything

to do with her membership in her husband's family.                 See Sosa-Perez

v. Sessions, 884 F.3d 74 (The petitioner "offer[ed] no direct

evidence to support her assertion that the assailants knew that

she   was    a     member   of    the   family    that   she   alleges   they   were

targeting, let alone that they attacked her on that basis.")

                 While Petitioner maintains that both the IJ and BIA

failed      to    properly       consider     "mixed   motive"   persecution,     we

disagree.         A review of both decisions quickly reveals that they

considered the possibility of her familial relationship being only

one central cause of the persecution, but both concluded Petitioner

had failed to present any evidence to support her allegation.                    The

IJ specifically acknowledged "that there often can be mixed motives

and that family can serve as a cognizable particular social

group."9          Meanwhile,      the   BIA    also    acknowledged   that   family



9 While we opt to look at some of the language of the IJ decision
as a means to quickly dispose of certain arguments made by
Petitioner, as noted, our review of the IJ decision is limited to
the portions adopted by the BIA. See Sunoto, 504 F.3d at 59-60;
Romilus, 385 F.3d at 5. Here, the only portion adopted was the

                                         - 12 -
membership can constitute a social group but that here, the

evidence showed that "gang members targeted [Petitioner] for no

other reason than to increase their wealth through extortion."

Nothing in the IJ's or BIA's decisions indicates that either the

IJ or the BIA felt that, once the IJ found the gang was motivated

by increasing its own wealth, the IJ was precluded from finding

that they also targeted Petitioner due to her familial relationship

(or, presumably, any other reason) as she maintains.      We agree

with Petitioner that the gang could have had more than one motive

that would have resulted in Petitioner meeting the nexus prong,

but we also see nothing in the record to compel such conclusion.

Accordingly, Petitioner failed to meet a necessary requirement to

establish past persecution.

                      b. Future Persecution

          Next, Petitioner argues that irrespective of her ability

to establish past persecution, she has established a well-founded

fear of future persecution if she were to return to El Salvador.

In addition to arguing she fears persecution on the basis of her

familial relationship to her husband,10 she also adds that if she

were to return to El Salvador, she would be a single mother without



IJ's credibility finding. Otherwise, our review is limited to the
BIA decision. Id.
10 For the same reasons she failed to meet the nexus requirement

to establish past persecution, she also fails to do so to prove a
well-founded fear of future persecution.

                              - 13 -
the protection of a male figure and unable to relocate within the

country, and that this is a protected ground.

          A    party   seeking   asylum    "based   on    'membership   in   a

particular social group' must establish that the group is: (1)

composed of members who share a common immutable characteristic,

(2) defined with particularity, and (3) socially distinct within

the society in question.'"       Paiz-Morales v. Lynch, 795 F.3d 238,

244 (1st Cir. 2015) (quoting Matter of M-E-V-G-, 26 I&N Dec. 277,

237 (BIA 2014)).       The BIA concluded that Petitioner failed to

establish both prongs two and three in her proposed group of

"single mothers who are living without male protection and cannot

relocate elsewhere in the country."

          While Petitioner attempts to distinguish her case from

the facts and holding of Perez-Rabanales v. Sessions, 881 F.3d 61,

66 (1st Cir. 2018), wherein we found that the proposed social

grouping "Guatemalan women who try to escape systemic and severe

violence but who are unable to receive official protection" failed

to   satisfy    the    particularity       and   social     distinctiveness

requirements, her discussion falls short.            After outlining the

facts and holding in Perez-Rabanales, she makes a boilerplate

assertion that "her social group of single mothers lacking male

protection and unable to relocate is socially distinct, easily

perceived by society, and not defined by the persecution of its



                                  - 14 -
members"    without    telling     us    exactly       how    that   is    the    case.

Petitioner does not provide us with a meaningful discussion of how

her   proposed    group     satisfies         the   particularity         and    social

distinctiveness    requirements         any    more    than    the   petitioner       in

Perez-Rabanales.       Instead, she points to two things broadly to

support her argument: (1) her "credible testimony", and (2) "the

numerous corroborating documents submitted by [her] evidencing the

pervasive and systemic violence against women, and in particular

single mothers, in El Salvador."               However, Petitioner's reliance

on her testimony and corroborating documents is misplaced because

the question is whether her proposed social group generally--not

her   circumstances       specifically--meet           the    requirements       of    a

"particular social group" as a matter of law.                  See Elien, 364 F.3d

at 397.

            In any event, our de novo review yields us to the same

outcome we reached in Perez-Rabanales.                Even assuming the proposed

social group of "single mothers without the protection of a male

figure and unable to relocate in their country" satisfies prong

one, i.e., it is composed of members who share a common immutable

characteristic--it nevertheless fails prong two: being defined

with particularity.        Like the proposed group in Perez-Rabanales,

"[t]he     amorphous   nature      of    [Petitioner's]          sprawling        group

precludes    determinacy     and    renders         the      group   insufficiently



                                    - 15 -
particular."        Id. at 65.      Her proffered social group is overly

broad and potentially encompasses all single mothers in El Salvador

who may find themselves unable to relocate in the country.                See

id.     Moreover, exactly what constitutes "without male protection"

is an "open question," and possibly a subjective determination.

See Paiz-Morales, 795 F.3d at 244-45.             Accordingly, Petitioner's

attempt to qualify for asylum based on her membership in a social

group     fails     because   she    does   not   meet    the   particularity

requirement.11

                          c. Protection under the CAT

             Lastly, Petitioner argues that, since the primary reason

her asylum application was denied was because the BIA affirmed the

IJ's finding that she did not meet the "nexus" requirement and

there is no requirement that the persecution be on the basis of a

protected ground under CAT, she should have been granted this form

of relief.     She argues that the IJ did not properly consider her

claim of relief under CAT because it failed to consider the

voluminous country conditions reports she submitted depicting "the

rampant nationwide use of torture by . . . gangs."

               Pursuant to Article 3 of CAT, the United States has an

obligation        under   international     law   not    to   "expel,   return

(refouler) or extradite" a person to a country where there are


11   Given this, we need not reach prong three.

                                     - 16 -
"substantial grounds for believing that he [or she] would be in

danger of being subjected to torture."     8 C.F.R. § 208.16(c)(4).

An applicant seeking relief must show that he or she is "more

likely than not" to be tortured if removed to a particular country.

8 C.F.R. § 208.16(c)(4).   The torture must be "inflicted by or at

the instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity." 8 C.F.R.

§ 208.18(a)(1).

          Contrary to Petitioner's assertion, the BIA did not

reject her asylum claim because of a lack of "nexus."   Rather, the

BIA affirmed the IJ's finding that Petitioner had not shown that

she is more likely than not to be tortured in El Salvador.   As was

the case in the past-persecution discussion, Petitioner wholly

fails to point to any record evidence that would compel us to reach

a different outcome.    Instead, Petitioner takes issue with the

IJ's decision because it cites 2008 and 2012 opinions12--which

Petitioner characterizes as dated.     But our review is limited to

"the reasoning provided by the [BIA]."    Mejia v. Holder, 756 F.3d
64, 69 (1st Cir. 2014).     The BIA noted the absence of record

evidence indicating a likelihood that a Salvadoran official would

acquiesce in any torture inflicted upon Petitioner by gang members,


12 The IJ cited to Amilcar-Orellana v. Mukasey, 551 F.3d 86, 92
(1st Cir. 2008), and Mayorga-Vidal v. Holder, 675 F.3d 9, 20 (1st
Cir. 2012), in its decision.

                              - 17 -
and Petitioner has not articulated how the BIA got it wrong.   Our

review of the record before us indicates the BIA's decision is

well supported, and it does not compel us to reach a different

outcome.

                          C. CONCLUSION

           For the foregoing reasons, we deny the petition for

judicial review.




                             - 18 -